DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 25, 26, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Cruz-Hernandez et al; (Publication number: US 2014/0282051 A1), hereafter Cruz-Hernandez

Regarding claim 1:
	Cruz-Hernandez discloses a computer-implemented method (Cruz-Hernandez Figure 5 and [0057 – 0058]), comprising:

 	 receiving, by the computing device, second signals from one or more second sensors located along a second edge of the housing that opposes the first edge of the housing, the first edge of the housing and the second edge of the housing being separated one another by a face of the housing that includes a display device (Cruz- Hernandez [0023] Figure 5 52; signal output from pressure sensor 18 construed as second signals received by the processor. The pressure sensor 18 are located along a left edge as illustrated in Figure 2 – 4);
 	 analyzing, by the computing device, the first signals and the second signals to determine whether criteria is satisfied for performing an action (Cruz-Hernandez Figure 5 53; left-handed, right-handed, or two-handed grasp is determined; see [0027] for example); and 
 	performing, by the computing device, the action responsive  to determining that the criteria is satisfied (Cruz-Hernandez Figure 5 54 and 55 – the UI configuration based on determined grasping contact is displayed).

Regarding claim 25:
	Cruz-Hernandez discloses the computer-implemented method of claim 21, wherein: analyzing the first signals and the second signals to determine whether the 
 	performing an action responsive to determining that the criteria is satisfied includes adjusting a displayed position of a virtual keyboard from a first position to a second position that corresponds to a position of the one particular hand that is holding the computing device responsive to determining that the first signals and the second signals indicate that the computing device is being held in the one particular hand, to the exclusion of being held by both hands (Cruz-Hernandez Figure 5 54 and 55; see also Figure 15B illustrating a display in a right-handed configuration when detection of a right-handed grasping is detected).

Regarding claim 26:
	Cruz-Hernandez discloses the computer-implemented of claim 21, wherein: analyzing the first signals and the second signals to determine whether the criteria is satisfied includes determining that the computing device has switched from being held in a landscape orientation to being held in a portrait orientation (Cruz-Hernandez [0019]); and performing, by the computing device, the action response to determining that the criteria is satisfied includes adjusting the computing device from presenting content in the landscape orientation to presenting the content in the portrait orientation 

Regarding claim 33:
	Cruz-Hernandez discloses an electronic system (Cruz-Hernandez Figure 1) comprising: 
 	one or more processing devices (Cruz-Hernandez Figure 1 14);
 	one or more machine-readable storage devices (Cruz-Hernandez Figure 1 16; [0057 – 0058]) for storing instructions that are executable by the one or more processing devices to cause performance of operations that comprise: 
 	receiving, by a computing device, first signals from one or more first sensor located along a first edge of a housing of the computing device (Cruz-Hernandez [0023] Figure 5 52; signal output from pressure sensor 18 construed as first signals are received by processor. The pressure sensors 18 are located along a right edge of device as illustrated in Figures 2 – 4 for example);
 	 receiving, by the computing device, second signals from one or more second sensor located along a second edge of the housing that opposes the first edge of the housing, the first edge of the housing and the second edge of the housing being separated one another by a face of the housing that includes a display device (Cruz- Hernandez [0023] Figure 5 52; signal output from pressure sensor 18 construed as second signals received by the processor. The pressure sensor 18 are located along a left edge as illustrated in Figure 2 – 4); 

 	performing, by the computing device, the action response to determining that the criteria is satisfied (Cruz-Hernandez Figure 5 54 and 55 – the UI configuration based on determined grasping contact is displayed).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez in view of Whitlow et al; (Publication number: US 2011/0187651 A1), hereafter Whitlow.Regarding claim 23:
 	Cruz-Hernandez does not disclose the computer-implemented method of claim 21, further comprising: receiving, by the computing device data from an accelerometer or gyroscope of the computing device indicating that the accelerometer or gyroscope is experience rapid motion; and adjusting, by the computing device, the criteria based on 
	However, Whitlow discloses a touch screen having adaptive input parameter. More particularly, Whitlow discloses a motion sensing device 120 which may be embodied as an accelerometer (Whitlow [0020]).  Whitlow discloses adjusting an input parameter such that a greater for of touch is needed in response to detection of movement greater than a movement threshold (Whitlow [0016][0020]) corresponding to motion such as vibration or turbulence which is considered less than ideal during operation of the device.
	As such, it would have been obvious to modify Cruz-Hernandez to include the method of receiving, by the computing device data from an accelerometer or gyroscope of the computing device indicating that the accelerometer or gyroscope is experience rapid motion; and adjusting, by the computing device, the criteria based on having received the data from the accelerometer or gyroscope indicating that the accelerometer or gyroscope is experiencing rapid motion, wherein adjusting the criteria includes increasing a level of force sensed by the one or more motion sensors, the one or more second sensor, or both the one or more first sensors and the one or more second sensors that is required to satisfy the criteria, as claimed, because such a combination would be based on applying a known technique to a known device ready for improvement to yield predictable results. More specifically, modifying the touch .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez in view of Park et al; (Publication number: US 2010/0007618 A1), hereafter Park.

Regarding claim 24:
	Cruz-Hernandez discloses the computer-implemented method of claim 21, wherein analyzing first signals and second signals to determine whether the criteria is satisfied includes: determining a magnitude of a first force applied to the first edge and determining a magnitude of a second force applied to a second edge (Cruz-Hernandez [0023] and Figures 2 – 4; a first pressure output from sensor on right edge and a second pressure output from left edge when two-handed input is detected, as illustrated in Figure 8)
	While Cruz-Hernandez further contemplates utilizing grasping contacts as user inputs (Cruz-Hernandez [0050 – 0053]), Cruz-Hernandez does not disclose: determining a first location of the first applied to the first edge and a second location of the second of the second force applied to the second edge; and determining whether the magnitude of the first force at the first location and a magnitude of the second force at the second location satisfies a criteria.
	However, Park discloses a method and apparatus to use a user interface. More particularly, Park discloses: a first location of the first applied to the first edge and a second location of the second of the second force applied to the second edge (Park Figure 20 illustrates determining a first location of force applied to a the first side of the device and a second location of a force applied to a second location of the device); and determining whether the magnitude of the first force at the first location and a magnitude of the second force at the second location satisfies a criteria (Park Figure 20 see executed function such as vibration of the telephone based on the detected inputs on each side of the device).


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez in view of Switzer et al; (Publication number: US 2007/0050654 A1), hereafter Switzer.
Regarding claim 27:
	Cruz-Hernandez discloses analyzing the first signals and second signals to determine whether the criteria is satisfied includes determining that user input has contracted the first edge of the housing or the second edge of the housing (Cruz-Hernandez [0050 – 0053] grasping contacts used as inputs).
	Cruz-Hernandez does not disclose the computer-implemented method of claim 21, performing, by the computing device, the action response to determining that the criteria is satisfied includes delaying a length of time until a display of the computing device time outs and is turned off responsive to determining that the user input has contacted the first edge of the housing or the second edge of the housing.
	However, Switzer discloses a keep awake Heuristic. More particularly, Switzer discloses delaying a length of time until a display of the computing device time outs and is turned off responsive to determining a user input (Switzer Figure 4 440 and 490; counter is incremented in response to user input within predetermined period).
	It would have been obvious to modify Cruz-Hernandez utilizing grasping contacts as input to include the method of performing, by the computing device, the action response to determining that the criteria is satisfied includes delaying a length of time until a display of the computing device time outs and is turned off responsive to .

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez in view of Stewart et al; (Publication number: US 2015/0160770 A1), hereafter Stewart.

Regarding claim 28:
	Cruz-Hernandez discloses analyzing the first signals and second signals to determine whether the criteria is satisfied includes determining that user input has contracted the first edge of the housing or the second edge of the housing (Cruz-Hernandez [0050 – 0053] grasping contacts used as inputs).
	Cruz-Hernandez does not disclose the computer-implemented method of claim 21, wherein: performing, by the computing device, the action responsive to determining that the criteria  is satisfied includes silencing, snoozing, or dismissing an alert or notification responsive to determining that user input has contacted the first edge of the housing or the second edge of the housing.
	However, Stewart discloses contact signature control of device. More particularly, Stewart discloses using a squeeze to silence an alert regarding the call (Stewart [0024]).
.

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez in view of MISSIG et al; (Publication number: US 2014/0218372 A1), hereafter MISSIG


Regarding claim 30:
	Cruz-Hernandez discloses the computer-implemented method of claim 21, wherein: analyzing the first and second signals to determine whether the criteria is satisfied includes determining that the user has input simultaneously contacted the first edge of the housing and second edge of the housing (Cruz-Hernandez [0050 – 0053]), but does not disclose the method including: performing, by the computing device, the action responsive to determining that the criteria is satisfied includes activating a device assistant application of the electronic device responsive to determining that the user input has simultaneously contacted the first edge of the housing and the second edge of the housing.

	It would have been obvious to modify the method of Cruz-Hernandez such that the grasping input include: performing, by the computing device, the action responsive to determining that the criteria is satisfied includes activating a device assistant application of the electronic device responsive to determining that the user input has simultaneously contacted the first edge of the housing and the second edge of the housing, as claimed. Those skilled in the art would appreciate the ability to invoke a virtual assistant which can perform requested tasks and provide requested advice, information, and services, thereby improving a user’s experience in interacting with the device.

Regarding claim 31:
	Cruz-Hernandez (in view of MISSIG) discloses the computer-implemented method of claim31, wherein performing the action responsive to determining that the criteria is satisfied includes, after activating the device assistant application of the electronic device: receiving a voice input that is responsive to the activating the device assistant application and that includes a command to be executed using the device assistant application (MISSIG [0148]), and executing, using the device assistant application, an action that corresponds to an instruction in the command that is received response to the activating the device assistant application (MISSIG [0148]).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez in view of Park et al (Publication number: US 2010/0085317 A1), hereafter park ‘317

Regarding claim 32:
	Cruz-Hernandez discloses the computer-implemented method of claim 21, wherein: analyzing the first signals and the second signals to determine whether the criteria is satisfied includes determining that user input has contacted the first edge of the housing or the second edge the housing (Cruz-Hernandez [0050  -0053]).
	Cruz-Hernandez does not disclose the method including: performing, by the computing device, the action responsive to determining that the criteria is satisfied includes causing a camera application to capture digital image content responsive to determining that the user input has contacted the first edge of the housing or the second edge of the housing.
	However, Park ‘617 discloses a method and apparatus for displaying graphical user interface depending on a user’s contact pattern. More specifically, Cruz-Hernandez discloses performing, by the computing device, the action responsive to determining that the criteria is satisfied includes causing a camera application to capture digital image content responsive to determining that the user input has contacted the first edge of the housing or the second edge of the housing (Park ‘317 Figure 13A illustrates an icon for capturing digital content responsive to detection of user contacts gripping the device).
.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Hernandez in view of Hill et al; (Publication number: US 2017/0249048 A1), hereafter Hill.
Regarding claim 22:
	Cruz-Hernandez does not disclose the computer-implemented method of claim 21, further comprising: receiving, by the computing device, data from a proximity sensor of the computing device indicating that the proximity sensor is within a threshold proximity of the object; and adjusting, by the computing device, the criteria based on having received the data from the proximity sensor indicating that the proximity sensor is within the threshold proximity of the object, wherein adjusting the criteria includes increasing a level of force sensed by the one or more first sensor, the one or more second sensors, or both the sensor that is required to satisfy the criteria.
	However, Hill discloses an electronic device with dynamic thresholding for force detection. More specifically, Hill discloses:  receiving, by the computing device, data 
 	adjusting, by the computing device, the criteria based on having received the data from the proximity sensor indicating that the proximity sensor is within the threshold proximity of the object (Hill Figure 12 1204; [0033] force threshold increased).
	It would have been obvious to modify Cruz-Hernandez to include: receiving, by the computing device, data from a proximity sensor of the computing device indicating that the proximity sensor is within a threshold proximity of the object; and adjusting, by the computing device, the criteria based on having received the data from the proximity sensor indicating that the proximity sensor is within the threshold proximity of the object, wherein adjusting the criteria includes increasing a level of force sensed by the one or more first sensor, the one or more second sensors, or both the sensor that is required to satisfy the criteria, as claimed. Those skilled in the art would appreciate the ability modify input thresholds when the user operates the device in various positons or locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHIR K RAYAN/Examiner, Art Unit 2623